In re Cooley, Lonnie; — Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Madison, 6th Judicial District Court Div. B, No. 27398.
Granted for the sole purpose of transferring the petition to the district court with instructions to the district judge to act on relator’s application for post-conviction relief filed via certified mail on or about April 10, 2006. The district court is ordered to provide this Court with a copy of its judgment. A copy of the application is attached.